Citation Nr: 1606922	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-08 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative changes to the left ankle and leg.

2.  Entitlement to service connection for disc disease of the thoracolumbar spine.

3.  Entitlement to service connection for sciatica of the left lower extremity, to include as secondary to a service-connected back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on a period of active duty for training (ACDUTRA) with the Army Reserve from September 1982 to February 1983, with subsequent service in the Army Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2012 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in November 2015.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for degenerative changes to the left ankle and leg, and disc disease of the thoracolumbar spine.  She also asserted in the February 2012 statement that her back condition led to sciatica of the left lower extremity.  The Board finds that the Veteran must be afforded a new VA examination before a determination can be made.  Additionally on remand, VA treatment records and Social Security Administration (SSA) records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

The Veteran underwent a VA examination in August 2010 regarding her left leg condition.  The Veteran reported injuring her left leg in service, that presently numbness and tingling in the leg comes and goes, and that the pain is constant.  The examiner diagnosed degenerative joint disease of the left ankle and leg.  However, the examiner concluded the Veteran's leg condition was not caused by or a result of service, as there was no chronicity of her complaints.

The Veteran also underwent a November 2011 VA examination regarding her back.  The examiner reported the Veteran has moderate degenerative disc disease, L2 and L3.  However, the examiner indicated the lower back complaints from service were self-limiting in nature and her current back condition is not related to service.

With regard to the left leg and back conditions, in a February 2012 statement, the Veteran asserted that the conditions were related to her service and also that they have progressively worsened.  Additionally, she requested that SSA records (July 2012) and VA treatment records (October 2012) be obtained in support of her appeal.  While a July 2013 request by the RO was submitted to SSA, those records have not been obtained.  Additionally, there is evidence in the file that the Veteran received VA treatment in 2013 at the VA Medical Center (VAMC) in Beckley, West Virginia.  However, it does not appear that these records have been completely obtained.

Remand is required so that all outstanding SSA and VA records may be obtained. 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).

Furthermore, as the August 2010 and November 2011 VA examiners did not have the benefit to review the Veteran's SSA and VA treatment records prior to examination, a new examination and opinion is necessary to determine the nature and etiology of the current left leg and back conditions.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from facilities that include, but are not limited to, the Beckley VAMC.

2.  Contact SSA and request that it provide documentation of any claim and/or award for disability benefits filed by the Veteran and copies of all records developed in association with any existing decision. 

All efforts to locate these records must be documented. If it is determined that such records do not exist or are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Following the above ordered development, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of her left leg and back conditions.  The entire claims file is to be reviewed.

The examiner is to identify and provide a diagnosis for the Veteran's left leg and back conditions and provide a discussion of the basis for each diagnosis.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left leg condition had its onset during, or is otherwise related to, active service?

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back condition had its onset during, or is otherwise related to, active service?

The examiner should consider all the evidence in the claims file, including the Veteran's lay statements and the November 2015 Board hearing.

The examination report must include a complete rationale for all opinions expressed.

4.  Thereafter, if a back disability is found to be service connected, the examiner is to provide an additional opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that sciatica of the left leg is caused, or aggravated, by a service-connected back disability.

The examiner should note this question requests two separate opinions: one for proximate causation and a second for proximate aggravation (increase in severity beyond the natural progress of the condition).  If aggravation is found, to the extent possible, the examiner should establish a baseline level of severity of the left leg sciatica prior to aggravation by the back disability.

5.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

